PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/616,125
Filing Date: 22 Nov 2019
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Brian S. Meyers Registration No. 46,947
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 28, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 4, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding claim 1, Appellant alleged “1) The Examiner is using an unreasonably broad interpretation of metadata in this context (Page 7).”
However, the Examiner respectfully disagrees. As cited prior, meta data defined according to Merriam Webster as “data that provides information about other data.” Additionally, this definition can be expanded to relate specifically to medical imaging; metadata of an image is information pertaining to the image, that is embedded into the file (i.e. information further about the information (image) being presented). Pixels (individually) give information of values at a specific location, which further form a higher-level image (made up of many pixels). Thus, pixels on an individual level provide information about the image as a whole. Additionally, Brown discloses, “processing unit 108 receives image data from image acquisition equipment 102 (paragraph 0035)” and “Bone scan imaging equipment 102 includes any suitable bone imaging equipment commonly used in nuclear medicine (paragraph 0036).” Thus, Brown discloses performing automated detection on the bone images that are acquired and the bone images are read as the medical images. 
Regarding claim 1, Appellant alleged “2) Even using the Examiner’s unreasonably broad interpretation of metadata, there is no suggestion in the references of the examiner’s “metadata” relating to automatically invoked according to metadata of the medical image (Page 7).”
However, the Examiner respectfully disagrees. As noted prior, Brown discloses, “A computer aided bone scan assessment system and method provide automated lesion detection and quantitative assessment of bone disease burden changes (abstract).” Thus, Brown does disclose an automated system. Further, Brown discloses, “Embodiments provide an automated system that accurately and reproducibly segments and quantifies bone lesions to aid physicians in intrapatient and interpatient comparison (paragraph 0016).” One of ordinary skill in the art at the time of the invention would understand that something that accurately segments and quantifies a lesion would be from the bone image (which is read as a medical image).
Regarding claim 1, Appellant alleged “3) The Examiner improperly uses inherency (Page 7).”
However, the Examiner respectfully disagrees. As noted prior, Brown discloses, “Embodiments provide an automated system that accurately and reproducibly segments and quantifies bone lesions to aid physicians in intrapatient and interpatient comparison (paragraph 0016).” It is clear from Brown that segmentation and quantification of a lesion are based on a bone image i.e., medical image.  As stated from the final OA, metadata is construed to mean information about pixels – examiner considers an intensity value of a pixel as an example, not exclusively that.  For example, Brown discloses at paragraph 0049, “Normalization 204 prepares the test image for evaluation including lesion identification and metric generation 206. In various embodiments, normalization reduces the effects of variances in intensity due to differences in body habitus, radiotracer dosing levels and/or time between tracer administration and scan acquisition in order to improve reproducibility of lesion segmentation and quantitation. After intensity normalization, the pixel intensities of normal bone are consistent between time points enabling reproducible lesion segmentation and quantitative assessment in serial patient images.” Thus, the data from the image (i.e. the intensity level) is considered metadata because that information is stored within a pixel, and gives information about the data at that point, and when combined with other pixels it provides information about an entire area. Additionally, the pixel intensity values enable the lesion segmentation and the quantitative assessment. Thus, the metadata (intensity information) is what allows for the lesion segmentation and quantitative assessment.  Finally, it should be noted that “metadata” as recited in the claims is “of the medical image” – not to a specific type(s) of metadata of said medical image.  Thus, anything relating to said medical image that would impart some sorts of meaning of said medical image would reasonably qualify under the broadest reasonable interpretation (BRI).    

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/COURTNEY JOAN NELSON/Examiner, Art Unit 2668      
                                                                                                                                                                                                  
Conferees:

/VU LE/Supervisory Patent Examiner, Art Unit 2668                                                                                                                                                                                                        

/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.